DETAILED ACTION
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10, 22, 24, 30-32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rosen 3,747,343, Nagendra “Optimal rapid multidisciplinary response networks: RAPIDDISK”, and Seda 6,619,030.
	In regards to Independent Claims 1 and 22 and Dependent Claims 2, 31, 32, 35 and 36, Gray teaches a gas turbine engine (Candidate 1) comprising: a fan section (fan in figure 4.3-1 below) including a fan having a plurality of fan blades (24 blades in table 4.2-II) and an outer housing surrounding the fan to define a bypass duct (case surrounds fan to form bypass in figure 4.3-1 below); a gear train (gear in figure 4.3-1 below); a compressor section having a first compressor and a second compressor (LPC and HPC in figure 4.3-1 below); a combustor (combustor in figure 4.3-1 below) in fluid communication with the compressor section; a turbine section (HPT and LPT in figure 4.3-1 below) in fluid communication with the combustor and including a fan drive turbine (LPT) and a second turbine (HPT), the fan drive turbine drive a fan rotor through the gear train (shown in figure 4.3-1 below) wherein: the gas turbine engine includes a power density greater than 4.0 lbf/in3 and less than 5.5 lbf/in3 wherein power density is defined as Sea Level Takeoff Thrust in lbf produced (60,000 lbf at takeoff in Table 4.2-I) divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (based upon the scale drawing in figure 4.2-3 which includes inches in both the axial and radial 

    PNG
    media_image1.png
    468
    950
    media_image1.png
    Greyscale

Fig. 4.3-1 of Gray
	Regarding Dependent Claim 5, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 in rejection of claim 1 above).
	Regarding Dependent Claims 6 and 24, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the second turbine is a two stage turbine (two stages in Table 4.2-VIII).
	Regarding Dependent Claim 8, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).
	Regarding Dependent Claims 10 and 30, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above.  However, Gray in view of Rosen, .
Claims 11, 16, 18, 20, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda and Nagendra.
	In regards to Independent Claim 11 and Dependent Claims 33 and 34, Gray teaches a gas turbine engine (Candidate 1) comprising: a fan section (fan in figure 4.3-1 above) including a fan having a plurality of fan blades (24 blades in table 4.2-II) and an outer housing (case in figure 4.3-1 above) surrounding the fan to define a bypass duct (bypass in figure 4.3-1 above); a gear train (gear in figure 4.3-1 above); a compressor section including a first compressor and a second compressor (LPC and HPC in figure 4.3-1 above); a combustor (combustor in figure 4.3-1 above) in fluid communication with the compressor section; a turbine section (HPT and LPT in figure 4.3-1 above) in fluid communication with the combustor and including a fan drive turbine (LPT) and a second turbine (HPT), the fan drive turbine drive a fan rotor through the gear train (shown in figure 4.3-1 above) wherein: the gas turbine engine includes a power density greater than 4.0 lbf/in3 and less than 5.5 lbf/in3 wherein power density is defined as Sea Level Takeoff Thrust in lbf produced (60,000 lbf at takeoff in Table 4.2-I) divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (based upon the scale drawing in figure 4.2-3 which includes inches in both the axial and radial direction, and the disclosed diameters of the turbine section in Tables 4.2-VIII and 4.2-XI, the 
	Regarding Dependent Claim 16, Gray in view Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear system (Figure 4.3-4) and that the second turbine is a two stage turbine (two stages in Table 4.2-VIII).
Regarding Dependent Claim 18, Gray in view of Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 as rejected in claim 11 above).
Regarding Dependent Claim 20, Gray in view of Nagendra and Seda teaches the invention as claimed and discussed above.  However, Gray in view of Nagendra, and Seda does not teach a ratio of live rim radius to bore radius between 2.00 and 2.30.  Nagendra teaches a bore radius of 2.4608” with a standard deviation of 2.1010” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore radius between 2.00 and 2.30.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the dimensions taught by Nagendra for the turbine rotor of Gray in view of Nagendra, and Seda, in order to use a turbine rotor with an optimal robust design to withstand stresses experienced within the rotors (Tables on pages 228 and 229, and second paragraph on page 230 of Nagendra).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda, Rosen, and Nagendra as applied to claim 2 above, and further in view of Knudsen 3,986,720.
Regarding Dependent Claim 4, Gray in view of Seda, Rosen, and Nagendra teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).  However, Gray in view of Seda, Rosen, and Nagendra does not teach that the second turbine is a one stage turbine.  .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda, Rosen, and Nagendra as applied to claim 8 above, and further in view of Durocher 2010/0132376.
Regarding Dependent Claim 9, Gray in view of Seda, Rosen, and Nagendra teaches the invention as claimed and discussed above.  However, Gray in view of Seda, Rosen, and Nagendra does not teach using a mid-turbine frame between the fan drive turbine and the second turbine, the mid-turbine frame supporting at last one bearing assembly and including at least one vane.  Durocher teaches using a mid-turbine frame (28) between a fan drive turbine (18) and a second turbine (24) with a plurality of vanes (118), and a first bearing (104) supporting a low pressure shaft (12) and a second bearing (102) supporting a high pressure shaft (20).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas turbine engine of Gray in view of Seda, Rosen, and Nagendra with the mid-turbine frame of Durocher, in order to transfer bearing loads through an outer engine case (paragraph [0002]).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda and Nagendra as applied to claim 11 above, and further in view of Knudsen.
Regarding Dependent Claim 12, Gray in view of Seda, and Nagendra teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).  However, Gray in view of Seda, and Nagendra does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been 
Regarding Dependent Claim 15, Gray in view of Seda, Nagendra, and Knudsen teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 as rejected in claim 11 above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rosen, Seda, and Nagendra as applied to claim 22 above, and further in view of Knudsen.
Regarding Dependent Claim 23, Gray teaches the invention as claimed and discussed above.  However, Gray does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the two stage second turbine of Gray with a one stage turbine, as taught by Knudsen, in order to increase the operational speed of the high pressure rotor (Col. 2, ll. 1-4 of Knudsen).

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Nagendra does not teach the claimed range because the range is broader than the narrower claimed range, Examiner disagrees.  Applicant does not disclose any criticality for the narrower claimed range that would render it non-obvious in view of Nagendra.
With regards to applicant’s argument that modifying the bore width and live rim radius of Gray would change the volume of the turbine sections of Gray, Examiner disagrees.  The bore width and live disk radius do not control the volume of the turbine section, which is a function of 
With regards to applicant’s argument that Gray cannot be relied upon to teach the claimed invention because elements of Gray were not enabled at the time Gray was published and that candidate I of Gray is not a working example, Examiner disagrees.  Whether candidate I of Gray was operative at the time that it was published does not mean that it cannot anticipate the limitations of a claim.  See Beckman Instruments, Inc. v. LKB Produkter AB, 892 F.2d 1547, 1551 (Fed. Cir. 1989) (“Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”).  See In re Antor, 689 F.3d at 1290 (The Federal Circuit explained that “a prior art reference need not enable its full disclosure; it only needs to enable the portions of its disclosure alleged to anticipate the claimed invention.”).
With regards to applicant’s argument that the overall pressure ratio and combustor exit temperature were not enabled by Gray at the date of disclosure of the instant application, Examiner disagrees.  The test for enablement is not whether the invention is in production, but whether it is possible to produce given the disclosed structure and materials available.  In the case of the combustor exit temperature disclosed by Gray of 1329 degrees Celsius (Table 4.2-XII), there are many materials that can withstand such temperatures, such as silicon carbide, which can withstand temperatures of more than 2700 degrees Celsius.  The overall pressure ratio is the change in pressure from the intake of the fan to the outlet of the high pressure compressor, which is a function of the design and operational speed of the fan and compressor sections.  Candidate 1 of Gray shows the design of the compressor sections and flow paths used to achieve the overall pressure ratio disclosed by Gray, such that it is enabled.  The test for enablement is not whether the engine is in use, or that the design is practical or cost effective for production.
With regards to applicant’s arguments that the Federal Circuit Decision of Raytheon Techs. Corp v. General Electric Co is evidence that the invention of Gray is not enabled Raytheon Techs. Corp v. General Electric Co; whereas, in the rejection of the instant application, examiner has presented evidence that the prior art of Gray was enabled at the time of invention of the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741